NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted April 12, 2018*
                                 Decided April 17, 2018

                                          Before

                           JOEL M. FLAUM, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge


No. 17-3373

MICHAEL STARRY,                                  Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Eastern District
                                                 of Wisconsin.
       v.
                                                 No. 17-CV-1283
OSHKOSH CORRECTIONAL
INSTITUTION,                                     William C. Griesbach,
      Defendant-Appellee.                        Chief Judge.


                                        ORDER

       Michael Starry, a Wisconsin prisoner, appeals the dismissal of his suit against the
Oshkosh Correctional Institution for firing him from his prison job due to his physical
limitations. The district judge dismissed the complaint at screening for failure to state a
claim of a violation of his due-process rights. See 28 U.S.C. § 1915A(b)(1). On appeal,

       *The defendant was not served in the district court and is not participating in
this appeal. We have agreed to decide this case without oral argument because the
briefs and record adequately present the facts and legal arguments, and oral argument
would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 17-3373                                                                            Page 2

Starry argues that his termination also violated the Americans with Disabilities Act, 42
U.S.C. § 12112(a), and the Rehabilitation Act of 1973, 29 U.S.C. § 794(a). Although the
district judge did not consider any disability-discrimination claims, our review is
plenary, and we conclude that Starry cannot state a claim under these statutes either,
even overlooking his failure to name any particular state officials or state government
agencies as defendants, which we assume could be corrected.
        We accept as true the allegations in Starry’s complaint and attached documents.
See FED. R. CIV. P. 10(c); Arnett v. Webster, 658 F.3d 742, 751–52 (7th Cir. 2011). Doctors at
Oshkosh Correctional Institution restricted Starry to “light duty” work because he
suffered from severe knee pain and needed a knee replacement. Starry was hired as a
truck worker, but he was later released because it was discovered that he was limited to
light-duty work. There were a number of jobs available at the prison that Starry could
perform with minimal accommodation, but he was not hired because of his light-duty
restriction. Months later, Starry successfully demanded that the restriction be removed.
       The district court held correctly that prisoners have no liberty interest in their
jobs, and thus Starry could not state a due-process claim. See Dewalt v. Carter, 224 F.3d
607, 613 (7th Cir. 2000). But during the screening of a pro se complaint, courts must
“analyze a litigant’s claims and not just the legal theories that he propounds.” See
Norfleet v. Walker, 684 F.3d 688, 690 (7th Cir. 2012). Here, Starry’s allegations clearly
suggest a claim for disability discrimination, so we have considered whether the
complaint stated a claim under either the Americans with Disabilities Act or the
Rehabilitation Act.
       Starry asserts that the prison fired him from his job because of his disability, in
violation of both the Americans with Disabilities Act and the Rehabilitation Act.
See 42 U.S.C. §12112; 29 U.S.C. § 794(a). But we have held that the Americans with
Disabilities Act does not apply to the employment of prisoners. Murdock v. Washington,
193 F.3d 510, 512 (7th Cir. 1999) (finding that Title I did not apply because plaintiff was
“an inmate of the prison, not an employee or job applicant”); see Neisler v. Tuckwell, 807
F.3d 225, 228 (7th Cir. 2015). Additionally, the Eleventh Amendment shields the prison
from suits seeking damages under Title I, “the exclusive remedy under the Act for
claims of disability discrimination in employment.” Neisler, 807 F.3d at 227–28. Starry
cannot sidestep this issue by requesting other relief, such as an injunction ordering the
prison to create more light-duty jobs, because Starry is no longer limited to light duty.
See Stewart v. McGinnis, 5 F.3d 1031, 1037 (7th Cir. 1993).
     Nor do we see a viable claim under the Rehabilitation Act. The standards for
employment discrimination are the same under both statutes. See 29 U.S.C. § 794(d); 29
No. 17-3373                                                                         Page 3

C.F.R. 1614.203(b); Branham v. Snow, 392 F.3d 896, 902 (7th Cir. 2004). Thus, we doubt
the Rehabilitation Act provides an avenue of relief for prisoners’ employment-
discrimination claims, either. See Williams v. Meese, 926 F.2d 994, 997 (10th Cir. 1991)
(holding inmates are not ‘employees’ under the Rehabilitation Act).
       The judgment of the district court is AFFIRMED. In this appeal, plaintiff Starry
has incurred a “strike” under 28 U.S.C. § 1915(g).